             Case 1:17-cv-00916-CRC Document 42 Filed 08/16/19 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 JUDICIAL WATCH, INC.,

                         Plaintiff,

                         v.                         Case No. 17-cv-916 (CRC)

 U.S. DEPARTMENT OF JUSTICE,

                         Defendant.

                                              ORDER

          For the reasons stated in the accompanying Memorandum Opinion, it is hereby

          ORDERED that [33] Defendant’s Motion for Summary Judgment is DENIED. It is

further

          ORDERED that [38] Plaintiff’s Cross-Motion for Summary Judgment is GRANTED. It

is further

          ORDERED that the government shall complete the supplemental search described in the

Memorandum Opinion by 60 days from the date of this Order, and shall provide by that same

date a status report describing the results of the search and a plan for processing any records.

          SO ORDERED.




                                                              CHRISTOPHER R. COOPER
                                                              United States District Judge

Date: August 16, 2019
